DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the structure that results in a second derivative of the expansion relationship within the claimed range, the structure that results in the ratios of turbine stress and disc parameters must be shown or the feature(s) canceled from the claim(s).  The structure disclosed in the figures is conventional, and can be found in at least the prior art of Bowman 2010/0164234 and Mowill 2009/0232676.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “the expansion ratios are dependent upon an outlet temperature of the combustor” prior to claiming a range of second derivatives for the ratio of expansion ratios.  It is not claimed or disclosed that the outlet temperature of the combustor is being controlled in order to obtain a second derivative of the expansion relationship between 0.6 and 1.0, such that it cannot be determined how the presence of a relationship between combustor exit temperature and expansion ratios limits the claims, as both are present in any operational engine comprising a combustor, gas-generator turbine, and free power turbine.  Because it cannot be determined that outlet temperature control from the combustor is being 
Claim 1 recites the limitation “a running range of non-dimensional power outputs of the gas turbine engine”.  The specification recites that figure 8 is drawn to both “the range of non-dimensional power outputs of the free power turbine” and “a running range of non-dimensional power outputs of the engine” (see paragraph [0063] of the instant application).  It cannot be determined from the specification whether expansion relationship between turbines over the running range of non-dimensional power outputs is supposed to be over the power outputs of the entire gas turbine engine as claimed and disclosed in paragraph [0063], or over just the running range of non-dimensional power outputs of the free power turbine, as disclosed in paragraph [0063] and in figure 7, such that it cannot be determined that applicant possessed the claimed invention at the time of disclosure.
Additionally, the limitation “non-dimensional power outputs” in claim 1 is claimed.  As disclosed in paragraph [0062], the non-dimensional power output is in Watts of the free power turbine.  Watts is a dimension of power, so it is unclear how the power output is non-dimensional in light of the claims.  Figure 7 discloses an X-scale of free power turbine power output / kW.  Assuming that “free power turbine power output” is in Watts, then the result would be a non-dimensional ratio; however, the disclosure is silent to what output is associated with “kilowatts” disclosed in figure 7.  Therefore, it cannot be determined that applicant possessed the claim limitation “non-dimensional power outputs” at the time of disclosure.
	Claim 1 recites the limitation “a second derivative of the expansion relationship is from 0.6 to 1.0”.  Applicant discloses at paragraph [0063] that a quadratic function was mapped to the ratio of free power turbine expansion ratio to gas-generator turbine expansion ratio shown in figure 8.  Firstly, it is not clear from the figure that the curve is quadratic, because a) it does not appear to increase exponentially, b) a minimum is not shown on the curve, and c) the curve is not parabolic in shape, such that it cannot be determined that applicant possessed a turboshaft 
	Claims 4, 5, 9 and 10 recite a range of ratios of the stress parameter of the gas-generator turbine to the stress parameter of the free power turbine.  The disclosure is silent to the structure or materials used that result in the stress parameters of the turbines with the claimed range of ratios.  Therefore, it cannot be determined that applicant possessed turbines with the claimed range of stress parameter ratios at the time of disclosure of the invention.
Claims 6, 7, 11 and 12 recite a range of ratios of the turbine disc stress parameter of the gas-generator turbine to the turbine disc stress parameter of the free power turbine.  The disclosure is silent to the structure or materials used that result in the turbine disc stress 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “an expansion relationship between the turbines is defined as the ratio of expansion ratios of the turbines over a running range of non-dimensional power outputs of the gas turbine engine”.  It is unclear whether the limitation is drawn to a ratio of “expansion ratios of the turbines” to “a running range of non-dimensional power outputs of the gas turbine engine”, or “a ratio of expansion ratios of the turbines”, wherein each ratio is the expansion ratio over the free power turbine power output, as disclosed, rendering the claim vague and indefinite.  Additionally, the claim further includes the limitation “a second derivative of the expansion relationship is from 0.6 to 1.0”, which depends upon the interpretation of the ratios above, such that this limitation is also vague and indefinite.
	Claim 1 also recites the limitation “the expansion ratios of the turbines are dependent upon an outlet temperature of the combustor”.  It is unclear from the claim whether this limitation is only a statement of fact which does not further limit the claim (e.g. that the turbine of a gas turbine engine is configured to extract power from combustion gases), or whether the limitation 

Related Art
	Mowill 2009/0232676 has been cited because it discloses the structural limitations for the gas turbine engine disclosed in the instant application including using a single stage free power turbine (72), and Bowman has been cited because it discloses the structural limitations disclosed in the instant application including using a two stage free power turbine (stages 92 in figure 2).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741